DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 2 (first occurrence) has been renumbered “1”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sagem Defense (FR 2 940 557 from IDS of 4-6-21).
Sagem Defense teaches an apparatus comprising: a ferrite core(Fig. 3 transformer in element 30); a first winding wrapped around the ferrite core(Fig. 3 elements 14a, 14b), wherein the first winding is configured to connect to a power generation system using a power line(Fig. 1 element 1); a second winding (Fig.3 element 16) configured to transmit or receive a signal on the power line using the ferrite core, wherein the second winding is wrapped around the ferrite core and is connected to a first circuit; a sensor (Fig.3 element 8 said to be a hall effect device); a third winding (Fig.3 ,13) wrapped around the ferrite core; and a second circuit connected to the third winding and the sensor, wherein the second circuit and the third winding are configured to produce a magnetic flux that cancels at least in part a magnet flux produced in the ferrite core by the first winding (Fig.3 elements 9,13).
Allowable Subject Matter
Claims 17-20 are allowed.
Claims 2-14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The above mentioned claims recite additional features, such as the signal of claim 1 being electrical arc generated noise, that are not taught or fairly suggested by the prior art of record.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN W JACKSON whose telephone number is (571)272-2051. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SWJackson
October 21, 2022
/STEPHEN W JACKSON/Primary Examiner, Art Unit 2836